                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

MERLE C. WEST and                                   )
JANICE E. BRADFORD WEST,                            )
            Plaintiffs,                             )
                                                    )
       vs.                                          )    C.A. No. 1:18-cv-00688-WES-LDA
                                                    )
AIR & LIQUID SYSTEMS                                )
CORPORATION, et al.,                                )
            Defendants.                             )

                                  ENTRY OF APPEARANCE


       Thomas W. Lyons hereby enters his appearance on behalf of Defendant CBS Corporation,

a Delaware corporation, f/k/a Viacom Inc., successor by merger to CBS Corporation, a

Pennsylvania corporation, f/k/a Westinghouse Electric Corporation (hereinafter “Westinghouse”)

in the above referenced matter.

                                                     /s/ Thomas W. Lyons
                                                    Thomas W. Lyons                #2946
                                                    Strauss, Factor, Laing & Lyons
                                                    One Davol Square, Suite 305
                                                    Providence, RI 02903
                                                    (401) 456-0700

Date: December 19, 2018

                                       CERTIFICATION

        I hereby certify that on December 19, 2018, a copy of the foregoing was filed and served
electronically on all registered CM/ECF users through the Court’s electronic filing system and
served by mail on anyone unable to accept electronic filing. Parties may access this filing through
the Court’s CM/ECF system.


                                                     /s/ Thomas W. Lyons
